1.  Applicant's amendment, filed 4/20/2021, is acknowledged.

2. Upon reconsideration, the Examiner has extended the search to cover the species of anti-CD18 antibodies.  Claims 21 and 34-35 are rejoined.
 
3.  The Examiner reached out to Applicant’s representative regarding the availability of erlizumab and clone L130,  Applicant’s representative points to the specification on page 19, lines 1-4, that Erlizumab is commercially available at Genentech-Roche, rhuMAb CD18 and clone L130 is commercially available at BD Biosciences, ref 55684. 

REASONS FOR ALLOWANCE

4. The following is an Examiner's Statement of Reasons for Allowance: 
 
The prior art does not teach or suggest the treating atrophic age-related macular generation with 5C6, Clone ICRF44, erlizumab and clone L130 recited in claims 20-21, 23, 27 and 34-35.

5.  Claims 20-21, 23, 27 and 34-35 are allowable. 
 
6.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 29, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644